Title: From George Washington to Alexander McDougall, 19 August 1781
From: Washington, George
To: McDougall, Alexander


                        
                            Dear Sir
                            Head Quarters 19th Augt 1781.
                        

                        Circumstances have rendered it necessary to change our plan of operations—and I am going myself with a
                            detachment of the Army to the southward. As the troops which will principally compose this detachment are those which were
                            intended for your command—I think it proper to make you the offer of going with them—at the same time desiring you to
                            inform me without reserve if you would wish to decline the command on account of your domestic concerns, or for any other
                            reason. If you determine to go, you will join me without loss of time at King’s ferry, or if not, you will inform me
                            immediately that I may appoint another Officer. I refer you to General Knox for a detail of the business in contemplation.
                        You will be pleased to direct all the detachments from Colo. Olneys Regt whether at the point or upon any
                            other duty immediately to join the Regt at Kings ferry. And you will hold the four Companies of Courtlands ready to move
                            to Kings ferry the moment the others come down the River. Should any small detachments from Van schaicks or Hazens yet
                            remain above they are to be sent to Kings ferry likewise. I am &c.

                    